IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

PROGRESSIVE NORTHERN
INSURANCE COMPANY,

Plaintiff,
V. Civil Action No. 3:18-cv-829-JAG
G & L TRUCKING, LLC, et al.,

Defendants.

QRDER

On October 18, 2019, the parties filed a stipulation of dismissal without prejudice pursuant
to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) as to all of the defendants in this action. (Dk.
No. 43.) The Court acknowledges this voluntary dismissal and DIRECTS the Clerk to close this
case.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Date:29 October 2019 4
Richmond, VA Ist Jaf.

John A. Gibney, Jr. i d [
United States Distritt Judge

 

 

 
